19-05053-cag Doc#102 Filed 03/18/20 Entered 03/18/20 13:12:59 Main Document Pg 1 of
                                         8


                           UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

  IN RE:                            §
                                    §                       CASE NO. 19-50900-CAG-7
  LEGENDARY FIELD                   §
  EXHIBITIONS, LLC, ET AL,          §
                                    §                       CHAPTER 7
        DEBTORS.                    §
                                    §
                                    §
                                    §
  COLTON SCHMIDT, INDIVIDUALLY      §
  AND ON BEHALF OF OTHERS           §
  SIMILARLY SITUATED; AND REGGIE §
  NORTHRUP, INDIVIDUALLY AND ON     §
  BEHALF OF OTHERS SIMILARLY        §
  SITUATED,                         §
                                    §
        PLAINTIFFS,                 §                        ADV. PROC. NO. 19-05053
                                    §
  AAF PLAYERS, LLC, THOMAS DUNDON, §
  CHARLES “CHARLIE” EBERSOL,        §
  LEGENDARY FIELD EXHIBITIONS,      §
  LLC, AAF PROPERTIES, LLC, EBERSOL §
  SPORTS MEDIA GROUP, INC. AND      §
  DOES 1 THROUGH 200, INCLUSIVE     §
                                    §
        DEFENDANTS.                 §

                   PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
             MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
         NOW COME Plaintiffs COLTON SCHMIDT and REGGIE NORTHRUP, individually

  and on behalf of others similarly situated (collectively, “Plaintiffs”), who hereby submit this

  reply (the “Reply”), pursuant to L.R. 7007(c), in support of their Motion for Leave to File Third

  Amended Complaint (“Motion”) (Dkt. No. 91). This Reply is based on the accompanying

  memorandum of points and authorities, the Motion, the proposed Third Amended Complaint

  (“TAC”) (Dkt. No. 89), and the pleadings and papers on file in this adversary proceeding.

  ///



                        PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
               MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT – Page 1
19-05053-cag Doc#102 Filed 03/18/20 Entered 03/18/20 13:12:59 Main Document Pg 2 of
                                         8


  PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
  THEIR REPLY IN SUPPORT OF THEIR MOTION FOR LEAVE TO
                    FILE THIRD AMENDED COMPLAINT

      I.   RELEVANT PROCEDURAL HISTORY

           1.      Plaintiffs filed the complaint (“Complaint,” Dkt. No. 1-1) in California Superior

  Court in San Francisco (the “Civil Action”). 1 The Complaint named the Alliance of American
  Football (“AAF”), Charles “Charlie” Ebersol (“Ebersol”), AAF Players, LLC (“AAF Players”),

  Legendary Field Exhibitions, LLC (“LFE”), Thomas Dundon (“Dundon”), AAF Properties, LLC

  (“AAF Properties”), and Ebersol Sports Media Group, Inc. (“ESMG”) (collectively, the

  “Defendants”). See TAC at ¶¶ 2(a) and (d)-(f).

           2.      On April 17, 2019 (the “Petition Date”), ESMG, Ebersol, AAF Players and LFE

  filed for relief pursuant to Chapter 7 of the United States Bankruptcy Code in the United States

  Bankruptcy Court for the Western District of Texas (San Antonio).

           3.      Following the Petition Date, as a result of Ebersol’s continued motion practice,

  this action was eventually transferred to this Court to be conducted as an adversary proceeding.

           4.      On September 23, 2019, Dundon filed his Motion to Dismiss for Failure to State a

  Claim for Relief in the Western District. [Dkt. Nos. 3 & 4]. On October 29, 2019, Plaintiffs filed

  their opposition and moved for leave to amend their pleading with a First Amended Complaint

  (“FAC”). [Dkt. Nos. 22, 23 & 24]. Also, on October 29, 2019, Ebersol filed his Motion to Dismiss

  for Failure to State a Claim for Relief in the Western District. [Dkt. No. 19].

           5.      On November 7, 2019, the Court granted Plaintiffs leave and denied Dundon’s and

  Ebersol’s original Motions to Dismiss as moot. [Dkt. Nos. 30 and 31]. On November 22, 2019,

  Dundon filed his Motion to Dismiss Plaintiffs’ FAC for failure to state a claim. [Dkt. No. 38-40].

  On November 25, 2019, Ebersol filed his Motion to Dismiss Plaintiff’s FAC for failure to state a

  claim. [Dkt. No. 46]. On December 6, 2019, Plaintiffs filed their oppositions to Dundon’s and

  Ebersol’s renewed Motions to Dismiss. [Dkt. Nos. 51 and 53].

  1
   Pursuit to California Code of Civil Procedure 425.10, a complaint sets forth “a statement of facts constituting the
  cause of action, in ordinary and concise language.”

                           PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
                  MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT – Page 2
19-05053-cag Doc#102 Filed 03/18/20 Entered 03/18/20 13:12:59 Main Document Pg 3 of
                                         8



         6.      On January 13, 2020, the Court conducted a hearing on Dundon’s and Ebersol’s

  renewed Motions to Dismiss. Following the hearing, the Court granted Dundon’s motion with

  prejudice and without leave to amend as to Count VIII (Inducing Breach of Contract). The Court

  also granted Dundon’s motion without prejudice, but granted Plaintiffs leave to amend within

  fourteen (14) calendar days from the date of the entry of the order on Dundon’s motion as to Counts

  III (Promissory Estoppel); VI (Fraud); and VII (Promissory Fraud). [Dkt. No. 81]. The Court

  granted Ebersol’s motion with prejudice and without leave to amend as to Count IV (Violation of

  Cal. Labor Code § 201, et seq.) and denied his motion as to Counts III (Promissory Estoppel); VI

  (Fraud); and VII (Promissory Fraud). Ebersol was further ordered to file an answer to Plaintiffs’

  Second Amended Complaint (“SAC”) within fourteen (14) calendar days of Plaintiffs’ filing the

  SAC. [Dkt. No. 82].

         7.      On February 24, 2020, Plaintiffs filed their SAC, consistent with this court’s orders,

  [Dkt. Nos. 81 and 82]. While Plaintiffs believed they arguably had leave to include claims brought

  forward in the TAC based on the Court’s finding on Dundon’s motion to dismiss, out of an

  abundance of caution, Plaintiffs filed the TAC along with the Motion because Plaintiffs’ TAC

  proposes to add two additional counts – (1) Violation of Cal. Labor Code § 970 against Defendant

  Dundon; and (2) Negligent Misrepresentation against Defendant Dundon and Defendant Ebersol.

  TAC at ¶¶ 190-218.

         8.      On March 11, 2020, Dundon and Ebersol each filed oppositions to the Motion.

  Ebersol’s opposition (Dkt. No. 99) and Dundon’s opposition (Dkt. 100) both argue that (i)

  Plaintiffs’ have inexplicably delayed in bringing their additional Cal. Labor Code § 970 and

  negligent misrepresentation claims; (ii) Defendants will be prejudiced should Plaintiffs’ Motion

  be granted; and (iii) the amendments Plaintiffs propose in their TAC are futile.

       II.       STANDARD OF REVIEW

         9.      The Federal Rules of Civil Procedure permit a party to amend its pleading “once as

  a matter of course,” but afterwards “only with the opposing party's written consent or the court's

  leave.” Fed. R. Civ. P. 15(a)(1)-(2), incorporated into this proceeding by Bankruptcy Rule of

                        PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
               MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT – Page 3
19-05053-cag Doc#102 Filed 03/18/20 Entered 03/18/20 13:12:59 Main Document Pg 4 of
                                         8



  Procedure 7015. “The court should freely give leave when justice so requires.” Fed. R. Civ. P.

  15(a)(2). Rule 15(a) “requires the trial court to grant leave to amend ‘freely,’ and the language of

  this rule ‘evinces a bias in favor of granting leave to amend.’” Lyn–Lea Travel Corp. v. Am.

  Airlines, 283 F.3d 282, 286 (5th Cir. 2002) (quoting Chitimacha Tribe of La. v. Harry L. Laws

  Co., Inc., 690 F.2d 1157, 1162 (5th Cir. 1982)).

            10.    “[A]bsent a ‘substantial reason’ such as undue delay, bad faith, dilatory motive,

  repeated failures to cure deficiencies, or undue prejudice to the opposing party, ‘the discretion of

  the district court is not broad enough to permit denial.’” Mayeaux v. La. Health Serv. & Indem.

  Co., 376 F.3d 420, 425 (5th Cir. 2004) (quoting Martin's Herend Imports, Inc. v. Diamond & Gem

  Trading United States of Am. Co., 195 F.3d 765, 770 (5th Cir. 1999)) (citing Foman v. Davis, 371

  U.S. 178, 182 (1962)). Thus, there is no “magic number” of appropriate amendments in any given

  matter.

            11.    The Fifth Circuit has held that “granting leave to amend is especially appropriate”

  in the context of motions to dismiss at the pleading stage, and permission to amend in that context

  “should be denied only if it appears to a certainty that plaintiff cannot state a claim showing they

  are entitled to relief or defendant will be unduly prejudiced.” Texas Indigenous Council v.

  Simpkins, 544 Fed. App’x 418, 421 (5th Cir. 2013) (quoting Hildebrand v. Honeywell, Inc.) 512

  F.2d 179,182 (5th Cir. 1980).

  III.      ARGUMENT

            12.    Ebersol does not argue that bad faith, dilatory motive or repeated failures to cure

  the deficiencies justify the denial of leave to amend. Instead, Ebersol alleges undue delay,

  prejudice, and futility. However, Ebersol’s arguments ignore that (a) the Court granted leave to

  amend in ruling on Ebersol’s motion to dismiss; (b) this proceeding remains in its early phases;

  and (c) the latest motion to dismiss will address Ebersol’s futility argument, which Plaintiffs will

  demonstrate is without merit.

  ///

  ///

                           PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
                  MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT – Page 4
19-05053-cag Doc#102 Filed 03/18/20 Entered 03/18/20 13:12:59 Main Document Pg 5 of
                                         8



          13.     “[L]eave to amend ‘shall be freely given when justice so requires,’” which

  “mandate is to be heeded,” so ordinarily “a plaintiff ... ought to be afforded an opportunity to test

  his claims on the merits.” Forman v. Davis, 371 U.S. 178, 182 (1962) (citation omitted).

          14.     “Delay alone is an insufficient basis for denial of leave to amend: The delay must

  be undue, i.e., it must prejudice the nonmoving party or impose unwarranted burdens on the court.”

  Mayeaux, v. Lousiana Health Serv. Indem. Co., 376 F.3d 420, 425 (5th Cir. 2004). Courts in this

  district have decided “delay alone cannot justify” a decision to deny leave to amend. Dissouy v.

  Gulf Coast Inv. Corp., 660 F.2d 594,599 (5th Cir. 1981). As Plaintiffs’ counsel has declared under

  penalty of perjury, the proposed amendments are not a product of bad faith, nor are they a product

  of a dilatory motive. Rather, Plaintiffs are diligently pursuing their claims, and have amended their

  complaint accordingly following leave to do so.

          15.     Defendant Ebersol argues amendment will unduly prejudice him because Ebersol

  has already gone to great expense in responding appropriately to the Plaintiffs’ complaint and that

  Ebersol will certainly file another motion to dismiss. [Dkt. 99 at ¶ 14 & 16].

          16.     However, the law in this jurisdiction is clear, 2 Ebersol’s convenience and desire for
  speedy resolution cannot overcome the presumption in favor of amendment. Further, the burdens

  of additional briefing and would fall equally on the shoulders of all parties, not solely on the

  Defendant.

          17.     Ebersol admits he has been on notice of the underlying facts for at least 11 months.

  [Dkt. 99 at ¶ 13], and arguably it is Ebersol’s active motion practice shopping venue that has caused

  the greatest amount of delay in these cases (which motion practice did not even begin to address

  the merits). The effect of a denial of leave to amend on Plaintiffs, on the other hand, would be

  severe, because they would be unable to pursue viable theories of recovery against Defendant

  Ebersol.

  ///

  2
    Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 599. See also Caldwell v. Medina, 2019 WL6311371 (D.C. W.D.
  Texas, Austin Division 2019) (concluding that Defendants’ convenience and desire for speedy resolution is
  insufficient to overcome the presumption in favor of amendment.)

                          PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
                 MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT – Page 5
19-05053-cag Doc#102 Filed 03/18/20 Entered 03/18/20 13:12:59 Main Document Pg 6 of
                                         8



          18.      Lastly, with respect to Ebersol’s futility argument, he also fails.

          19.      Ebersol does not argue that Plaintiffs fail to plead a valid claim for negligent

  misrepresentation under California law, arguably conceding the allegations against Ebersol for

  negligent misrepresentation meet the standard required by Stripling v. Jordan Prod. Co., 234 F.3d

  863,872-73 (5th Cir. 2000).

          20.      Defendant Ebersol argues that claims that Plaintiffs cannot state a claim against

  Ebersol under California Labor Code §970 because 1) the court has already dismissed similar

  claims against Ebersol under the California Labor Code and 2) Plaintiffs must prove Ebersol

  caused them “to change from one place to another.” [Dkt. 99 at ¶ 19]. These arguments are

  premature and, in any event, are not supportable.Unlike the previous labor code allegations against

  Ebersol (requiring Ebersol to be Plaintiffs direct employer), California Labor Code § 970 clearly

  reads, “no person, or agent or officer thereof directly or indirectly…” Plaintiffs’ TAC alleges
  Ebersol’s knowingly false representations were made both in his capacity as an individual person

  and as an agent of the AAF. See TAC at ¶¶ 5 and 9. If the California legislature evidenced an

  intent to allow only employers to be held liable for knowingly false accusations, the legislature

  would have used the same language used in California Labor Code § 201 3 requiring an employer-

  employee relationship.

          21.      Moreover, the standard at this phase of the case is not one of summary judgment

  but rather of minimal pleading, and such standard is applied in the context of a motion to dismiss.

  Thus, Ebersol’s attempt to apply a futility argument by application of empty assertions that

  Ebersol’s theory is correct, and Plaintiffs’ theory is not, does not present this Court a basis to deny

  Plaintiffs’ Motion. 4

  ///

  ///

  3
    California Labor Code § 201 is the California Labor Code that Plaintiffs had previously alleged that Defendants had
  violated which states.
  4
    Defendant Ebersol’s claim that Plaintiffs fail to even allege Ebersol caused them “to change from one place to
  another” is simply incorrect. Throughout the TAC, Plaintiffs allege Ebersol caused them to change their residence.
  See TAC at ¶¶ 93, 196.

                           PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
                  MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT – Page 6
19-05053-cag Doc#102 Filed 03/18/20 Entered 03/18/20 13:12:59 Main Document Pg 7 of
                                         8



         22.    Both the applicable rules of procedure and case law direct leave to amend should

  be freely given. Defendant Ebersol’s arguments are not persuasive; Plaintiffs’ Motion should be

  granted.

  IV.    CONCLUSION

         For all these reasons and those stated in the Motion, Plaintiffs respectfully request the

  Court grant them leave to file a Third Amended Complaint.


  Dated: March 18, 2020
                                                       Respectfully submitted,

                                                       /s/ Jonathon Farahi, Esq._________

                                                       Boris Treyzon (CA SBN 18893)
                                                       Jonathon Farahi (CA SBN 324316)

                                                       Abir Cohen Treyzon Salo, LLP
                                                       16001 Ventura Boulevard, Suite 200
                                                       Encino, California 91436
                                                       Phone: (424) 288-4367
                                                       Fax: (424) 288-4368
                                                       btreyzon@actslaw.com
                                                       jfarahi@actslaw.com

                                                       -and-

                                                       Katharine Battaia Clark
                                                       Texas State Bar No. 24046712

                                                       Thompson Coburn LLP
                                                       1919 McKinney Avenue, Suite100
                                                       Dallas, Texas 75201
                                                       Phone: (972) 629-7100
                                                       Fax: (972) 629-7171
                                                       KClark@ThompsonCoburn.com

                                                       COUNSEL FOR PLAINTIFFS COLTON
                                                       SCHMIDT AND REGGIE NORTHRUP,
                                                       INDIVIDUALLY AND ON BEHALF OF
                                                       OTHERS SIMILARLY SITUATED



                        PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
               MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT – Page 7
19-05053-cag Doc#102 Filed 03/18/20 Entered 03/18/20 13:12:59 Main Document Pg 8 of
                                         8


                                 CERTIFICATE OF SERVICE
          I hereby certify that, on the 18th day of March, 2020, a true and correct copy of the

  foregoing pleading has been served electronically via the Court’s ECF filing system on those

  parties who receive notice from that system, with a courtesy copy by email to the below service

  list.
          AFF Players, LLC                           AAF Properties, LLC
          c/o Randolph N. Osherow, Esq.              c/o Randolph N. Osherow, Esq.
          342 W. Woodlawn Avenue, Suite 100          342 W. Woodlawn Avenue, Suite 100
          San Antonio, TX 78212                      San Antonio, TX 78212
          rosherow@hotmail.com                       rosherow@hotmail.com

          Ebersol Sports Media Group, Inc.           Legendary Field Exhibitions, LLC
          c/o Randolph N. Osherow, Esq.              c/o Randolph N. Osherow, Esq.
          342 W. Woodlawn Avenue, Suite 100          342 W. Woodlawn Avenue, Suite 100
          San Antonio, TX 78212                      San Antonio, TX 78212
          rosherow@hotmail.com                       rosherow@hotmail.com

          Randolph N. Osherow, Esq.                  Brian S. Engel, Esq.
          342 W. Woodlawn Avenue, Suite 100          Barrett Daffin Frappier Turner & Engel
          San Antonio, TX 78212                      3809 Juniper Trace, Suite 205
          rosherow@hotmail.com                       Austin, TX 78738
                                                     brianen@bdfgroup.com

          Jeffrey S. Lowenstein, Esq.                Jason I. Bluver, Esq.
          Alana K. Ackels, Esq.                      Leila S. Narvid, Esq.
          Brent D. Hockaday, Esq.                    Payne & Fears LLP
          Brent A. Turman, Esq.                      235 Pine Street, Suite 1175
          Bell Nunnally & Martin                     San Francisco, CA 94104
          2323 Ross Avenue, Suite 1900               jib@paynefears.com
          Dallas, TX 75201                           ln@paynefears.com
          jlowenstein@bellnunnally.com
          aackels@bellnunnally.com
          bhockaday@bellnunnally.com
          bturman@bellnunnally.com

          William N. Radford, Esq.
          Aaron B. Michelsohn, Esq.
          Thompson, Coe, Cousins & Irons, LLP
          700 N. Pearl Street, 25th Floor
          Dallas, TX 75201-2832
          wradford@thompsoncoe.com
          amichelsohn@thompsoncoe.com                       /s/ Jonathon Farahi, Esq._________
                                                            Jonathon Farahi (CA SBN 324316)


                        PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
               MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT – Page 8
